                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
v.                                       ) CASE NUMBER: CR-19-335-F
                                         )
TROY DON SHEPPARD,                       )
                                         )
      Defendant.                         )

       ORDER GRANTING MOTION TO CONTINUE JURY TRIAL AND
              EXTEND PRETRIAL MOTION DEADLINES

      This matter is before the Court on the unopposed motion of the defendant for a

continuance of the jury trial scheduled March 10, 2020. The Court finds the motion should

be granted. The 70-day time limit set forth in the Speedy Trial Act is implicated by a

continuance to the Court’s April 2020 jury trial docket. Regardless, the Speedy Trial Act

gives this Court the discretion to “accommodate limited delays for case-specific needs.”

United States v. Zedner, 547 U.S. 489, 499 (2006). Based on the representations of the

defendant in the motion, the Court finds the denial of the motion under the facts of this

case would unreasonably deny the defendant reasonable time necessary for effective

preparation and negotiation, taking into account the exercise of due diligence by counsel.

      The Court finds no reason to deny the defendant additional time to review discovery

and negotiate a disposition to the instant case. The facts of this case justify an ends of

justice determination that a continuance to the April 2020 trial docket “outweighs the best

interest of the public and the defendant in a speedy trial.” United States v. Toombs, 574

F.3d 1262, 1273 (10th Cir. 2009), citing 18 U.S.C. §3161(h)(7)(A). The period of delay
caused by the granting of the motion to continue on this ground is excludable for purposes

of the Speedy Trial Act. 18 U.S.C. §3161(h)(7)(B)(iv). For these reasons, this case is

stricken from the March 2020, jury trial docket and is rescheduled for the April 2020 jury

trial docket. Accordingly, any pretrial motions will be due on or before March 18, 2020.

        Signed this 21st day of February, 2020.




19‐0335p002.PO.docx




                                             2
